Citation Nr: 1115665	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-45 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to restoration of a 20 percent disability rating for limitation of flexion of the right knee.

2. Entitlement to restoration of a 10 percent disability rating for instability of the right knee.

3. Entitlement to a disability rating higher than 10 percent for instability of the right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1975 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim for increase for the right knee is REMANDED to the RO via the Appeals Management Center in Washington, DC.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the claims for restoration of the disability ratings, under 38 C.F.R. § 3.105(e), when a reduction in a disability rating is anticipated, the beneficiary must be notified of the proposed reduction with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with the provisions rather than the notice and duty provisions in the VCAA.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993)  

In this case, the procedures of 38 C.F.R. § 3.105(e) have been fully complied with.  The Veteran was afforded a VA examination in April 2008, after which the RO notified the Veteran of the proposal to reduce his disability ratings and issued a November 2008 rating decision which proposed reducing the disability rating for limitation of flexion of the right knee from 20 percent to 10 percent and the disability rating for instability of the right knee from 10 percent to 0 percent (noncompensable).  After affording the Veteran 60 days in which to respond to the proposed reduction, the RO issued a rating decision in February 2009 implementing the proposed rating reductions effective May 1, 2009.

On the claim for increase, the RO provided pre-adjudication VCAA notice by in March 2008.  The VCAA notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  




The Veteran was afforded a VA examination in April 2008.  With regard to the disability rating assigned for limitation of flexion, the Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  With regard to the disability rating for instability, inasmuch as the claim for increase is remanded below for a more thorough examination, there is no resulting prejudice to the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  


FINDINGS OF FACT

1. Following a VA examination in April 2008, in a rating decision in November 2008, the RO proposed to reduce the 20 percent disability rating for limitation of flexion of the right knee; by a letter dated in November 2008, the RO notified the Veteran of the proposal to reduce the 20 percent rating, and enclosed the November 2008 rating decision discussing the medical evidence reflecting improvement in the limitation of flexion of the right knee.

2. By a rating decision dated in February 2009, the RO implemented a reduction of the disability rating for limitation of flexion of the right knee from 20 percent to 10 percent, effective May 1, 2009; notice of the reduction was mailed to the Veteran in February 2009.

3. The medical evidence on which the 20 percent disability rating for limitation of flexion of the right knee was awarded, when compared with the evidence received in connection with the rating reduction, and in consideration of post-reduction medical evidence, reflects an improvement in the range of motion of the right knee.






4. Following a VA examination in April 2008, in a rating decision in November 2008, the RO proposed to reduce the 10 percent disability rating for instability of the right knee; by a letter dated in November 2008, the RO notified the Veteran of the proposal to reduce the 10 percent rating, and enclosed the November 2008 rating decision discussing the medical evidence reflecting improvement in the stability of the right knee.

5. By a rating decision dated in February 2009, the RO implemented a reduction of the disability rating for instability of the right knee from 10 percent to 0 percent (noncompensable), effective May 1, 2009; notice of the reduction was mailed to the Veteran in February 2009.

6. The medical evidence on which the reduced disability rating was based did not address the question of instability of the right knee.  


CONCLUSIONS OF LAW

1. The criteria for restoration of a 20 percent disability rating for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5260 (2010).

2. The criteria for restoration of a 10 percent disability rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles Regarding Rating Reductions

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

For disabilities that are likely to improve, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  The United States Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the change actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).

Where the reduction in a rating is considered warranted and the lower evaluation would result in a reduction of compensation payments currently being made, a rating proposing the reduction will be prepared and the Veteran notified of the proposed rating reduction.  38 C.F.R. § 3.105(e).

In this case, the rating reduction from 20 percent to 10 percent for limitation of motion of the right knee and from 10 percent to 0 percent (noncompensable) for instability of the right knee resulted in a reduction of the combined rating, and required a rating decision proposing the rating reduction.  The resulting proper procedural steps have been followed, as set forth above.



In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  

Facts

The Veteran sustained an injury to his right knee in service and was granted service connection for a right knee disability, degenerative joint disease, effective as of the date of service separation, with an assigned rating of 10 percent.  A rating decision in July 2004 assigned a separate 10 percent rating for instability of the right knee and an increased disability rating of 20 percent for degenerative joint disease based on the results of a VA examination in June 2004.

The June 2004 VA examination noted pain and occasional painful spasms accompanied by weakness, stiffness, swelling, instability way, heat, redness, and locking of the knee.  The Veteran used a knee brace and he had undergone arthroscopic surgery in 1994 for a ligament tear.  There was a history of dislocation and recurrent subluxation of the knee cap, but no inflammatory arthritis or constitutional symptoms.  The VA examiner noted that the Veteran could not stand at work or for any prolonged period at home, which had limited his job performance.  On physical examination, the anterior and posterior drawer signs were negative, as was McMurray's sign.  Range of motion showed extension to 0 degrees and flexion to 100 degrees with pain and palpable grinding as well as lack of endurance and fatigability on repetitive motion.  X-rays showed degenerative joint disease in the right knee.

The Veteran had additional arthroscopic surgery on his right knee in April 2005.  In a rating decision issued in October 2005, the RO granted a temporary 100 percent disability rating for the period of his convalescence from April 2005 through June 2005, with a subsequent 20 percent disability rating.  

Annual examinations in May 2005 and May 2006 showed continuing, stable osteoarthritis in the right knee.  VA records show that the Veteran was prescribed pain medication for his right knee, but otherwise he received no treatment.

In August 2005, VA records show that the Veteran had not experienced any episodes of dislocation or subluxation, locking, or effusion.  He walked with an antalgic gait.  Range of motion showed extension of -10 degrees and flexion to 110 degrees with pain beginning at 90 degrees.  There was decreased range of motion with repetitive use.  Physical examination showed tenderness, guarding, crepitation, painful motion, and weakness.   Medial and lateral instability was shown.  There was a 7 to 8 mm. deviation on varus and valgus testing.

In February 2008, the Veteran applied for an increase in disability, asserting that his right knee condition had gotten much worse.  

On VA examination in April 2008, the Veteran complained of giving away, instability, pain, stiffness, and weakness in his knee.  He had not experienced any episodes of dislocation, subluxation, or locking, but had experienced repeated episodes of effusion.  He reported flare-ups of severe pain and stiffness every two to three weeks, and functional limitations in standing longer than 30 minutes and walking farther than one quarter mile.  Range of motion testing showed extension to 0 degrees and flexion to 140 degrees with pain at the end point.  Physical examination showed crepitus, tenderness, and painful movement associated with traumatic arthritis.  The Veteran reported increased problems at work, including tardiness and absenteeism, as a result of decreased mobility, problems lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain. 

Analysis

In considering whether the disability reductions were warranted, the RO considered the criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, and 5261.





Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 post-traumatic arthritis is rated on the basis limitation of motion under the appropriate Diagnostic Codes for the specific joint.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of flexion).  And a separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  Normal flexion (bending) of the knee is to 140 degrees and normal extension is to zero (0) degrees (i.e., the leg fully straightened).  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, flexion of a knee limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

     Limitation of Flexion

As noted above, the proper notification procedures pertaining to rating reductions were followed in this case.  The question before the Board, then, is whether the rating reduction was warranted based on an examination showing functional improvement relative to limitation of flexion of the right knee.  



Inasmuch as the examination was prompted by the claim for increase, the Board must also address whether a disability rating higher than the 20 percent previously assigned is warranted. 

Under the rating criteria of Diagnostic Code 5260, a 20 percent disability rating is assigned for limitation of flexion of 30 degrees or less.  At the time of the rating decision which assigned the 20 percent disability rating, the Veteran's functional range of motion in his right knee was 100 degrees of flexion, well in excess of the 30 degrees or less required for the disability rating assigned.  

Whether the 20 percent evaluation should ever have been assigned is not before the Board as the RO has not found clear and unmistakable error in that rating decision.  What is clear is that the Veteran's range of motion in his right knee showed significant improvement between the June 2004 examination and the April 2008 examination.  

In order for a rating reduction to be considered appropriate, it must be predicated on a demonstrated improvement of the rated disability.  38 C.F.R. § 3.344(c).  Based on a review of the evidence of record and the range of motion testing results from the April 2008 VA examination, the Veteran's limitation of flexion is consistent with a 0 percent or noncompensable disability rating under Diagnostic Code 5260.  However, inasmuch as he had painful motion and some swelling, a 10 percent disability rating under Diagnostic Code 5003 is warranted.

The Board acknowledges that the April 2008 examination did contain evidence that the Veteran experiences increased occupational effects of his combined knee disabilities, in the form of restrictions on prolonged standing or walking as a result of pain.  However, the Board finds that this is addressed in the discussion of the disability rating for instability below.  




In addition, the Board notes that the specific disability at issue here is that of limitation of motion, in which marked improvement has been shown between the June 2004 examination and the April 2008 examination.  Thus, the rating reduction from 20 percent to 10 percent for limitation of flexion of the right knee was supported by the evidence and was, therefore, proper.  38 C.F.R. § 3.344(c). 

Because the Board has determined that the rating reduction effectuated by the February 2009 rating decision from 20 percent to 10 percent for limitation of flexion of the right knee was proper, it logically follows that a disability rating higher than 20 percent for limitation of flexion of the right knee is not warranted.  For the reasons set forth above in relation to the rating reduction, the 10 percent disability rating now assigned for limitation of flexion of the right knee is proper.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Instability

Under the provisions of 38 C.F.R. § 3.344(c), a disability rating reduction is warranted where an examination shows improvement in the disability at issue.  In this instance, the April 2008 VA examination, on which the rating reduction was predicated, did not include testing for instability.  The most current testing for instability of the right knee of record is that of the August 2005 VA examination, which showed mild instability, resulting in the assignment of the 10 percent disability rating.  In addition, the April 2008 VA examination shows increased episodes of effusion and limitation in prolonged standing and walking, which the Board interprets as related to the instability of the right knee.

In order for an appropriate rating reduction to be made, improvement of the rated disability must be demonstrated.  Inasmuch as there has not been an examination which shows improvement in the stability of the Veteran's right knee, there was no basis for the rating reduction effectuated in February 2009.  Thus, the Board finds that restoration of the 10 percent disability rating for instability of the right knee under Diagnostic Code 5257 is warranted.  38 C.F.R. § 3.344(c).


ORDER

Restoration of a 20 percent rating for limitation of flexion of the right knee is denied.

Restoration of a 10 percent rating for instability of the right knee is granted.


REMAND

The Veteran had originally raised a claim for increase for the right knee disability.  As the April 2008 VA examination did not specifically include testing for instability, the possibility remains that a rating higher than 10 percent is warranted under Diagnostic Code 5257.  Hence, a VA examination to specifically address the current severity of the Veteran's right knee instability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the current severity of the right knee disability, specifically, any instability and the functional impact thereof.  

A copy of the claims file should be provided to the examiner for review.

2. On completion of the requested development, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


